              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:19-cr-00122-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                     ORDER
                                )
ELAINE NIX CHASTAIN,            )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Seal

Unredacted Sentencing Memorandum and Exhibits 1 and 2 [Doc. 21].

      The Defendant, through counsel, moves the Court for leave to file an

unredacted Sentencing Memorandum [Doc. 22], as well as Reports prepared

by Robert D. Shaffer, Ph.D., and David Epstein, D.O., [Docs. 22-1, 22-3]

under seal in this case. For grounds, counsel states that the redacted

portions of the memorandum and the reports contain information about the

Defendant’s medical and psychological state, as well as findings by the

writers of the reports. [Doc. 21].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the


     Case 1:19-cr-00122-MR-WCM Document 26 Filed 08/28/20 Page 1 of 3
documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed her motion on

August 20, 2020, and it has been accessible to the public through the Court’s

electronic case filing system since that time. In addition to filing her motion,

the Defendant also filed a redacted version of the memorandum and an

unredacted exhibit thereto that are accessible to the public. [See Docs. 20,

20-2]. Further, the Defendant has demonstrated that the redacted portions

of the memorandum and the reports contain sensitive information concerning

the Defendant and that the public’s right of access to such information is

substantially outweighed by the Defendant’s competing interest in protecting

the details of such information. See United States v. Harris, 890 F.3d 480,

492 (4th Cir. 2018). Finally, having considered less drastic alternatives to

sealing the documents, the Court concludes that sealing of the unredacted

Sentencing Memorandum and the Reports is necessary to protect the

Defendant’s privacy interests.

      Upon review of the Defendant’s unredacted Sentencing Memorandum

and the Reports, the Court finds that the unredacted portions of the


                                       2

     Case 1:19-cr-00122-MR-WCM Document 26 Filed 08/28/20 Page 2 of 3
Sentencing Memorandum and the Reports contain case material and

information of the nature that is ordinarily sealed and appropriate to be

shielded from public access. See United States v. Harris, 890 F.3d at 492.

      Accordingly, the Defendant’s Motion to Seal is granted, and counsel

shall be permitted to file an unredacted Sentencing Memorandum and the

Reports under seal.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

Unredacted Sentencing Memorandum and Exhibits 1 and 2 [Doc. 21]. is

GRANTED, and the Defendant’s unredacted Sentencing Memorandum

[Doc. 22] and the Reports [Docs. 22-1, 22-3] shall be filed under seal and

shall remain under seal until further Order of the Court.

      IT IS SO ORDERED.

                                   Signed: August 28, 2020




                                        3

     Case 1:19-cr-00122-MR-WCM Document 26 Filed 08/28/20 Page 3 of 3
